Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/29/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 7/24/2019 and 10/13/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 11, and 19 are directed towards a device and method that include/perform the operations of at least “receive a training data set including a first plurality of log entries, wherein each log entry of the first plurality of log entries is associated with a training tag indicating whether the log entry includes sensitive data; train a sensitivity classification neural network using the training data set; apply the sensitivity classification neural network to a test data set including a second plurality of log entries to obtain a first classified test data set; apply a rule-based data sensitivity classification algorithm to the test data set to obtain a second classified test data set; and based on the first classified test data set and the second classified test data set, modify the sensitivity classification neural network to obtain a first modified sensitivity classification neural network” and “a processor configured to: receive a runtime data set including one or more runtime log entries; and using a sensitivity classification neural network, classify the one or more runtime log entries according to whether the one or more runtime log entries include sensitive data, wherein: the sensitivity classification neural network is trained using a training data set including a first plurality of log entries; each log entry of the first plurality of log entries is associated with a training tag indicating whether the log entry includes sensitive data; the sensitivity classification neural network is tested using a test data set including a second plurality of log entries; and the sensitivity classification neural network is modified based on a difference between a first classified test data set classified by the sensitivity classification neural network and a second classified test data set classified by a rule-based sensitivity classification algorithm”.
  	The cited and considered prior art, specifically Williamson (US Patent 10810317) that discloses a network interface communicatively coupled with a plurality of data sources; a hardware processor; and a non-transitory computer readable storage medium storing computer readable instructions, that when executed by the hardware processor, cause the hardware processor to: access data from one or more of the plurality of data sources, the accessed data comprising a plurality of data portions; access a set of classification rules, each of the set of classification rules configured to classify a data portion of the plurality of data portions as sensitive data in response to the data portion satisfying the classification rule, and each of the set of classification rules further associated with a significance factor representative of an accuracy of the classification rule in classifying data portions as sensitive, wherein the significance factor associated with a classification rule is based on 1) a type of sensitive data that the classification rule is configured to detect and 2) an expected rate of false positives associated with the type of sensitive data; apply each of the set of classification rules to a data portion to obtain an output representative of whether the data portion is sensitive data; weigh the output from each application of a classification rule by the significance factor associated with the classification rule to produce a set of weighted outputs; determine if the data portion is sensitive by aggregating the set of weighted outputs; in response to determining that the data portion is sensitive, modify a user interface presented to a user to indicate that the data portion is determined to be sensitive and presenting a set of security operations that can be taken in response to the determination that the data portion is sensitive; and in response to a selection of a presented security operation, perform the security operation to reduce a security risk associated with the data portion,
	And Jaiswal (US PGPub 2012/0303558) that discloses identifying a plurality of specific categories of sensitive information to be protected by a data loss prevention (DLP) system; obtaining a training data set for each specific category of sensitive information that comprises a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information; using machine learning to train, based on an analysis of the training data sets, at least one machine learning-based classifier that is configured to detect items of data that contain one or more of the plurality of specific categories of sensitive information; deploying the machine learning-based classifier within the DLP system to enable the DLP system to detect and protect items of data that contain one or more of the plurality of specific categories of sensitive information in accordance with at least one DLP policy of the DLP system, 
	And Gregory (US PGPub 2019/0005020) that discloses receiving, at a computing device, a text document; extracting paragraphs from the text document using at least one of a natural language processing model or a machine learning model; classifying, using a machine learning classifier, the paragraphs as having funding information or not having funding information; discarding the paragraphs classified as not having funding information; labeling, using a first annotator, one or more potential entities within the paragraphs classified as having funding information; labeling, using a second annotator, one or more potential entities within the paragraphs classified as having funding information, wherein: the first annotator implements a first named-entity recognition model and the second annotator implements a second named-entity recognition model that is different from the first named-entity recognition model, and the one or more potential entities comprise at least one unique entity labeled by the first annotator or the second annotator; extracting the one or more potential entities from the paragraphs classified as having funding information; and determining, using an ensemble mechanism, funding information from the one or more potential entities, 
	And Liu (US PGPub 2018/0262482) that discloses receiving first data associated with a first account from a first user, the first data including at least one piece of first feature content; receiving second data associated with the first account from a second user, the second data including at least one piece of second feature content; comparing the at least one piece of the first feature content of the first data with the at least one piece of the second feature content of the second data; determine a correlation between the first data and the second data based on the comparison between the at least one piece of the first feature content and the at least one piece of the second feature content; determining, when the correlation meets a preset correlated condition, that the first data is correlated with the second data; determining, by processing circuitry of a server, when the first data is determined to be correlated with the second data, that the first account belongs to the first user; and sending a first password of the first account to the first user or receiving a second password of the first account that is entered by the first user, wherein the first user accesses the first account by using the first or the second password, 
	And Mohassel (US PGPub 2021/0209247) that discloses storing, by three training computers, secret-shared private data from a plurality of data clients, wherein each secret-shared data item of the secret-shared private data is represented by three parts, and wherein the secret-shared private data includes a set of training samples, each having features and an output Y, wherein the three training computers comprise a first training computer, a second training computer, and a third training computer; initializing values for a set of weights for a machine learning model, the weights being secret-shared among the three training computers, wherein the weights and the features are stored as integers; truncating, by the three training computers, a result of a multiplication of a secret-shared feature and a secret-shared weight as part of training the machine learning model, wherein the result comprises a first share, a second share, and a third share, wherein truncating includes: generating, by the second training computer and the third training computer, a random value, wherein the random value is determined to be a truncated third share; truncating, by the second training computer, a sum of the second share and the third share resulting in an intermediate value, wherein the intermediate value is subtracted by the random value resulting in a truncated second share; transmitting, by the second training computer, the truncated second share to the first training computer; and transmitting, by the first training computer, a truncated first share to the third training computer, the truncated first share generated by truncating the first share; and performing additional multiplications and truncations for secret-shared features of the set of training samples and secret-shared weights to train a machine learning model for predicting the outputs Y of the set of training samples, 
	And Nerurkar (US Patent 10430605) that discloses receiving a request from a client to perform a query on data stored in a database; establishing a set of permissions granted to the client with respect to the data in the database, wherein the set of permissions comprises a private compute permission granting permission to perform differentially private operations on specified data in the database; deconstructing the query into query components, wherein the query components comprise at least one relation identifying a dataset in the database and at least one expression specifying an operation to be performed in the identified dataset; identifying permissions necessary to perform the specified operation on the identified dataset, wherein the identified permissions comprise the private compute permission and the identified dataset comprises the specified data; determining whether the established set of permissions granted to the client includes the identified permissions necessary to perform the specified operation on the identified dataset using a set of mutually recursive functions to check whether the established set of permissions granted to the client includes the identified permissions necessary to perform expressions on relations indicated by the deconstructed query components; and selectively executing the query responsive to the determination,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 11, and 19 are allowed.
	Claims 2-10, 12-18, and 20 are allowed for being dependent upon allowed base claims 1, 11, and 19.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664